Citation Nr: 0825493	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of fractures of both wrists.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

When this matter was before the Board in January 2003, the 
Board denied entitlement to an evaluation in excess of 20 
percent for the veteran's bilateral wrist disability for the 
period prior to March 2002 and remanded the claim for the 
period since that time.

In March 2006, the Board denied entitlement to an evaluation 
in excess of 20 percent since March 2002.  The veteran 
appealed the Board's March 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
December 2007 order granted the parties' joint motion for 
remand, vacating the Board's March 2006 decision and 
remanding the case for compliance with the terms of the joint 
motion.

The veteran appeared and testified at a hearing held before a 
Veterans Law Judge in September 2002.  Since then, that 
Veterans Law Judge has left the Board.  The veteran was 
advised of this by letter sent in February 2008 and offered 
the opportunity to have another hearing.  When no response 
was received from the veteran, another letter was sent to the 
attorney who represented him before the Court of Appeals for 
Veterans Claims in March 2008, with a copy sent to the 
veteran.  Again, no response has been received.  Thus, it is 
presumed that the veteran does not desire to have another 
hearing.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that the 
opinion set forth in a March 2004 VA examination report 
regarding any neurological manifestations of the veteran's 
bilateral wrists disabilities was inadequate for rating 
purposes, and the steps taken by the AMC thereafter did not 
cure the inadequacies.  Basically, it appears that the 
inadequacies found were that the VA examiner who rendered the 
opinion in March 2004 did not have the claims file at that 
time, and he indicated that electrodiagnostic testing would 
need to be done to conclusively determine whether or not 
there is a neurologic deficit attributable to the veteran's 
wrist injuries.  At the time an addendum was obtained by the 
AMC in October 2005, electrodiagnostic testing had still not 
been done although the examiner had previously acknowledged 
the need for it.

Thus, the Board finds that it is necessary to remand the 
veteran's claim for a VA neurology examination to include the 
performance of electrodiagnostic testing on the veteran's 
wrists to determine whether there are any neurological 
deficits related to the veteran's service-connected residuals 
of bilateral wrist fractures.  

In addition, an issue of compliance with VA's duty to notify 
was raised by the appellant but was not definitively 
determined in the joint motion for remand.  Nevertheless, the 
Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in which the 
Court detailed VA's duty to notify in regards to increased 
rating claims.  As the Board finds that any previous notice 
provided is not compliant with the duty to notify set forth 
in that decision, compliant notice should be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased rating claims, 
including notice that the veteran should 
provide information and evidence not only 
showing a worsening or increase in 
severity of his service-connected 
bilateral wrist disabilities but also the 
affect such worsening or increase in 
severity has had on his employment and 
daily life.  In addition, the veteran 
should be provided with the rating 
criteria set forth in Diagnostic Codes 
5003, 5010, 5214 and 5215.  Finally, the 
veteran should be provided with notice 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After affording notice and a 
reasonable time to reply, the veteran 
should be scheduled for an appropriate VA 
examination.  The claims file must be made 
available and reviewed by the examiner.  
All appropriate studies deemed necessary, 
to include electrodiagnostic testing, must 
be conducted, and the examiner must 
identify all orthopedic and neurologic 
impairment of the right and left wrists.  
The finding of range of motion studies 
should also be reported.  The examiner 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the right or 
left wrists.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion due to pain.  A complete 
rationale should be provided for all 
findings and conclusion in a legible 
report.

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished including 
ensuring that the VA examination report is 
complete, the veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

